Order entered August 16, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00219-CV

         ATHAS HEALTH, LLC D/B/A NORTH AMERICAN SPINE, Appellant

                                              V.

MELODY TREVITHICK, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF PAUL TREVITHICK, DECEASED AND DAMON TREVITHICK
           AND SEDRIC TREVITHICK, INDIVIDUALLY, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-06184

                                          ORDER
       We GRANT appellees’ August 12, 2016 unopposed motion for extension of time to file

appellees’ brief and ORDER appellees’ brief be filed no later than September 21, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE